   Case 1:20-cv-00150-JRH-BKE Document 10 Filed 01/25/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


ANDRE DESIRE,

              Plaintiff,

       V.                                                   CV 120-150


JORCELYN BLUITT;
SGT. MAGEE JAMALULLAH;and
SMITH JASON,

              Defendants.



                                           ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate Judge's

Report and Recommendation, to which no objections have been filed. Accordingly, the Court

ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion, DISMISSES

Plaintiffs Federal Torts Claims Act, Bivens action, obstruction of access to Courts, and

monetary damages against Defendants in their official capacity claims for failure to state a claim

upon which relief may be granted. The case shall proceed against Defendants as described in the

Magistrate Judge's December 28, 2020 Order. (See doc. no. 7.)

       SO ORDERED this _^j^'iay of January, 2021, at Augusta, Georgia.



                                             J. Ri^jm^yUTfALT/CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT
                                                      iRN DISTRICT OF GEORGIA
